                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


 MICHAEL GLASGO, individually, and              )       CLASS ACTION
 on behalf of others similarly situated,        )
                                                )       JURY TRIAL DEMANDED
           Plaintiff,                           )
                                                )
 v.                                             )       Case No: 8:19-cv-97-T-33AAS
                                                )
 UBER TECHNOLOGIES, INC., a                     )
 Delaware corporation,                          )
                                                )
           Defendant.                           )


                                  NOTICE OF COMPLIANCE

           Plaintiff MICHAEL GLASGO, hereby certifies that per the Court’s Order [ECF No. 6], he

has served his discovery production to Defendant’s counsel, Morrison and Foerster LLP on March

28, 2019. Plaintiff also informed Defendant’s counsel that he is currently awaiting the subpoena

response from his cellular telephone carrier and will immediately serve those documents upon

receipt.

Dated: March 29, 2019
Respectfully submitted,
/s/ Scott D. Owens
Scott D. Owens, Esq.
SCOTT D. OWENS, P.A.
3800 S. Ocean Dr., Ste. 235
Hollywood, FL 33019
Tel: 954-589-0588
Fax: 954-337-0666
scott@scottdowens.com

Counsel for Plaintiff and the Putative Class




                                                    1
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 29, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
is being served this date via U.S. mail and/or some other authorized manner for those counsel or
parties below, if any, who are not authorized to receive electronically Notices of Electronic
Filing.

                                            By: s/ Scott D. Owens
                                                Scott D. Owens, Esq.




                                                2
